Exhibit 10.6


AMCOL INTERNATIONAL CORPORATION
AMENDED AND RESTATED SUPPLEMENTARY PENSION PLAN FOR EMPLOYEES
(AS AMENDED AND RESTATED JANUARY 1, 2009)
 
SECTION 1
 
General
 
1.1           Purpose and Effective Date.  AMCOL International Corporation,
formerly known as American Colloid Company, a Delaware corporation (the
“Company”), previously established the AMCOL International Corporation Pension
Plan (the “Plan”) to provide retirement and other benefits for its eligible
employees and those of its affiliates which, with the consent of the Company,
adopt the Plan.  The Company and any such affiliate which adopts the Plan for
the benefit of its eligible employees are referred to below, collectively as the
“Employers” and individually as an “Employer.” The amount of the benefit payable
to or on account of an eligible employee under the Plan may be limited by reason
of the application of the provisions of Sections 401(a)(17) and 415(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).  Such limitations would
be contrary to the intent of the Company in establishing the Plan.  Therefore,
the Company previously established the Supplementary Pension Plan for
Administrative Employees of American Colloid Company (the “Supplementary Plan”),
effective as of January 1, 1984, amended and restated it effective as of October
1, 1995 and hereby amends and restates effective as of January 1, 2009 (the
“Effective Date”), to assure that affected individuals will receive total
retirement and other benefits in an amount equal to the amount that they would
have received under the Plan had Sections 401(a)(17) and 415(b) of the Code not
been enacted.  The Plan is intended to comply with section 409A of the Code and
the regulations thereunder.
 
1.2           Definitions.  Unless the context clearly requires otherwise, any
word, term or phrase used in the Supplementary Plan shall have the same meaning
as is assigned to it under the terms of the Plan.
 
1.3           Supplementary  Plan  Administration;  Source  of
Benefit  Payments.  The authority to control and manage the operation and
administration of the Supplementary Plan shall be vested in the retirement
committee appointed by the Board of Directors of the Company to act under the
Plan.  In controlling and managing the operation and administration of the
Supplementary Plan, the retirement committee shall have the same rights, powers
and duties as those delegated to it under the Plan.  The amount of any benefit
payable under the Supplementary Plan shall be paid from the general revenues of
the Employer with respect to whose former employee the benefit is payable.
 
1.4           Applicable Laws.  The Supplementary Plan shall be construed and
administered in accordance with the laws of the State of Illinois to the extent
that such laws are not preempted by the laws of the United States of America.
 
1.5           Gender and Number.  Unless clearly inappropriate, words in any
gender shall include any other gender, and words in the singular shall include
the plural and vice versa.
 

--------------------------------------------------------------------------------


 
SECTION 2
 
Participation
 
2.1           Section 401(a)(17)  Supplementary Benefit.  Each eligible employee
of an Employer who retires on a retirement date under the Plan, and each
surviving spouse who becomes entitled to benefits under the Plan on account of
an eligible employee’s death after his retirement or while employed by an
Employer prior to his retirement, shall become a participant in this
Supplementary Plan as of the first date on which the amount of a benefit payable
to him under the Plan is limited by reason of the application of Section
401(a)(17) of the Code.  Notwithstanding the foregoing, an eligible employee for
Section 401(a)(17) supplementary benefits must be a member of a select group of
management or highly compensated employees, as provided in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended.
 
2.2           Section 415 Supplementary Benefits.  Each eligible employee of an
Employer who retires on a retirement date under the Plan, and each surviving
spouse who becomes entitled to benefits under the Plan on account of an eligible
employee’s death after his retirement or while employed by an Employer prior to
his retirement, shall become a participant in the Supplementary Plan as of the
first date on which the amount of a benefit payable to him under the Plan is
limited by reason of the application of Section 415(b) of the Code.
 
2.3           No Employment Contract.  Establishment of this Supplementary Plan
shall not be construed to give any employee the right to be retained in an
Employer’s service or to any benefits not specifically provided in this
Supplementary Plan.
 
SECTION 3
 
Amount and Payment of Supplementary Plan Benefit
 
3.1           Amount of Section 401(a)(17) Supplementary Benefit.  The Section
401(a)(17) supplementary benefit payable under this Supplementary Plan to a
participant as of any date during any Supplementary Plan year shall be an amount
equal to:
 
(a)           the amount of the benefit (expressed in the form of a single life
annuity) that the participant would have been entitled to receive under the Plan
as of that date, determined without regard to the limitations imposed by Section
401(a)(17) of the Code;
 
REDUCED BY
 
(b)           the amount of the benefit that the participant would actually
receive under the Plan in the form of a single life annuity as of that date.
 
3.2           Amount of Section 415 Supplementary Benefit.  The benefit payable
under the Supplementary Plan to a participant as of any date during any
Supplementary Plan year shall be an amount equal to:

 
2

--------------------------------------------------------------------------------

 

(a)           the amount of the benefit (expressed in the form of a single life
annuity) that the participant would have been entitled to receive under the Plan
as of that date, determined without regard to the limitations imposed by Section
415(b) of the Code;
 
REDUCED BY
 
(b)           the amount of the benefit that the participant would actually
receive under the Plan in the form of a single life annuity as of that date.
 
The amount of benefits received hereunder shall be adjusted for early or
postponed commencement as provided in the Plan.
 
3.3           Payment of Supplementary Plan Benefit.  A participant’s
Supplementary Plan benefit shall be paid in the form of a single life annuity
(50% joint and survivor annuity if the participant is married), provided,
however, that at any time prior to the date payments are to commence under
Section 4, a participant may elect to receive his Supplementary Plan benefit in
any of the standard or optional life annuity forms of benefit under the Plan,
other than a joint and survivor annuity upon marriage or remarriage after the
annuity starting date.  Any such alternate form of benefit shall be the
actuarial equivalent of the benefit calculated under sections 3.1 and 3.2 as
determined by the Plan’s actuary based on the actuarial assumptions used for
determining equivalent benefits under the Plan on the date benefits commence.  A
participant’s Supplementary Plan benefit will be paid to him monthly on the
dates and for the period during which benefits would be payable to him under the
Plan in the form selected hereunder.
 
3.4           Distributions to Persons Under Disability.  In the event a
participant is declared incompetent and a conservator or other person legally
charged with the care of his person or of his estate is appointed, any benefits
to which such participant is entitled under the Supplementary Plan shall be paid
to such conservator or other person legally charged with the care of his person
or of his estate.
 
3.5           Benefits May Not be Assigned or Alienated.  The benefits payable
to any participant under the Supplementary Plan may not be voluntarily or
involuntarily assigned or alienated.
 
3.6           Successors.  This Supplementary Plan shall be binding upon any
assignee or successor in interest to any Employer, whether by merger,
consolidation or the sale of substantially all of the Employer’s assets.
 
SECTION 4
 
Commencement of Supplementary Plan Benefit
 
4.1           Normal Retirement.  If a participant has reached his Normal
Retirement Date under the Plan, his Supplementary Plan benefits shall commence
with the first month following his “separation from service,” within the meaning
of section 409A of the Code.
 
4.2           Early Retirement.  If a participant has not reached his Normal
Retirement Date under the Plan, but has reached his Early Retirement Date under
the Plan, his Supplementary Plan benefits shall commence with the first month
following his “separation from service” within the meaning of section 409A of
the Code.

 
3

--------------------------------------------------------------------------------

 

4.3           Disability Retirement.  If a participant has not reached his
Normal Retirement Date or Early Retirement Date under the Plan, but has reached
his Disability Retirement Date under the Plan, his Supplementary Plan benefits
shall commence on the first day of the month following the later of his
Disability Retirement Date or the date he becomes disabled within the meaning of
section 409A of the Code.
 
4.4           Deferred Vested Pension.  If a participant has not reached his
Normal Retirement  Date, Early Retirement Date or Disability Retirement Date,
but has met the requirements for a Deferred Vested Pension under the Plan, his
Supplementary Plan benefits will commence with the first month following the
later of the date he has separated from service within the meaning of section
409A of the Code or the date on which the sum of his Period of Service under the
Plan and his age is equal to 70.
 
4.5           Death Benefits.  If the participant dies prior to commencement of
benefits hereunder and meets the requirements for a Pre-Retirement Spouse’s
Death Benefit under the Plan, his spouse shall be entitled to receive a benefit
equal to the difference between the Pre-Retirement Spouse’s Death Benefit the
spouse would have been entitled to receive under the Plan without regard to the
limitations imposed by Sections 401(a)(17) and 415(b) of the Code and the
Pre-Retirement Spouses’ Death Benefit the spouse would actually receive under
the Plan as of the date of the Participant’s death.  The Pre-Retirement Spouse’s
Death Benefit shall be payable monthly to the spouse commencing as of the first
day of the calendar month following the month in which the participant died, and
ceasing with the last payment for the month in which the spouse dies.
 
4.6           Six-Month Delay.  Notwithstanding the foregoing, no benefits under
this Supplementary Plan shall be paid to a “specified employee” within the
meaning of Code section 409A(a)(2)(B)(i) until the seventh month following the
month of the Participant’s “separation from service” within the meaning of
section 409A of the Code.  Any payments that would have been paid if not for
this section 4.6 shall be accumulated and paid in full in the seventh month
following the month of the participant’s “separation from service” together with
interest at the short term applicable federal rate as in effect on the date of
“separation from service.”
 
4.7           Separation from Service.  Payments and benefits hereunder upon
Employee’s termination or severance of employment with the Company that
constitute deferred compensation under Code Section 409A shall not be paid prior
to Employee’s “separation from service” within the meaning of Code Section 409A.
 
SECTION 5
 
Amendment and Termination
 
The Company may at any time, by resolution of its Board of Directors, amend or
terminate the Supplementary Plan.  Any Employer may terminate the Plan at any
time, as applied to employees of that Employer, by resolution of its Board of
Directors.  However, such an amendment or termination of the Supplementary Plan
shall not:

 
4

--------------------------------------------------------------------------------

 

(a)           reduce or impair the interests of participants in benefits being
paid under the Supplementary Plan as of the date of amendment or termination, as
the case may be, or
 
(b)           reduce the aggregate amount of benefits subsequently payable to
any participant under the Plan and the Supplementary Plan to an amount which is
less than the amount that would have been payable if the employee had retired
immediately prior to the date of such amendment or termination, as the case may
be.


IN WITNESS WHEREOF, the Company has signed this Plan document as of December 18,
2008.
 
AMCOL International Corporation,
a Delaware corporation
   
By: /s/ James Ashley
Title: Secretary


 
5

--------------------------------------------------------------------------------

 